AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                          )
              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                                                          )
                                    v.                                    )
                                                                          )
                       SHAWN MALIEK GALE                                          Case Number: DPAE2: 19CR000149-001
                                                                          )
                                                                          )       USM Number: 69829-066
                                                                          )
                                                                          )        William Brennan
                                                                                       - - ------
                                                                          )       Defendant 's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1, 2, 3 and 4 on 4/30/2019.
 D pleaded nolo contendere to count(s)
    which was accepted by the court.
 D was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended                Count

18 USC §371                         Conspiracy to commit access device fraud and                            9/15/2015                1
                                    aggravated identity theft



       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                               D   is   D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           1/8/2020
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                                 Paul S. Diamond, United States District Court Judge
                                                                         Name and Title of Judge


                                                                                                          1/23/2020
                                                                         Date
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet lA
                                                                                          Judgment- Page   ____1___   of   7
DEFENDANT: SHAWN MALIEK GALE
CASE NUMBER: DPAE2:19CR000149-001

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                                    Offense Ended             Count
18 USC §§1029(a)(2)               Use of unauthorized access devices and aiding and    9/15/2015                 2
and 2                             abetting



18 USC §§1028A(a)(1)              Aggravated identity theft and aiding and abetting    9/15/2015                 3 and 4
and (c)(4) and (2)
 AO 2458 (Rev. 09/19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment
...
                                                                                                                     Judgment -   Page   -~3~_ of            7
      DEFENDANT: SHAWN MALIEK GALE
      CASE NUMBER: DPAE2:19CR000149-001

                                                                       IMPRISONMENT
                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
      total term of:
       3 Months on each of Counts 1 and 2 to run concurrently with each other plus 21 Months on Counts 3 and 4 to run
       consecutively to each other and consecutively to the 3 Months term on Counts 1 and 2 for a total term of 45 Months.




          ~ The court makes the following recommendations to the Bureau of Prisons:
                  It is recommended defendant be designated to a facility close to Philadelphia, PA.
                  It is recommended defendant receive drug treatment, mental health treatment.
                  It is also recommended defendant participate in a program aimed at obtaining a GED, learning a vocation, or improving the defendant's literacy,
                  education level , or employment skills in order to develop or improve skills needed to obtain and maintain gainful employment. The defendant sh
                  remain in any recommended program until completed or until such time as the defendant is released .


         liZI    The defendant is remanded to the custody of the United States Marshal.

         D The defendant shall surrender to the United States Marshal for this district:
                 0   at    __________ 0                         a.m.     D p.m.         on
                 D as notified by the United States Marshal.

         D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                0    before 2 p.m. on

                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Offi ce.


                                                                            RETURN
I have executed this j udgment as follows:




                Defendant delivered on
                                                                                                    to
at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.




                                                                                                               UNITED STATES MARSHAL


                                                                                   By
                                                                                                          DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/ 19) Judgment in a Criminal Case
                      Sheet 3   Supervised Release
                                                                                                        Judgment-Page ~ of                7
DEFENDANT: SHAWN MALIEK GALE
CASE NUMBER: DPAE2:19CR000149-001
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 Years on each of Counts 1 and 2 plus 1 Year on Counts 3 and 4 to run concurrently with each other.




                                                     MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     lil" You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                                              5_
                                                                                             Judgment- Page _ _    of       7
'DEF£'NDANT: SHAWN MALIEK GALE
 CASE NUMBER: DPAE2:19CR000149-001

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall refrain from the illegal possession and use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance. It is further ordered that the defendant shall submit to evaluation and treatment as approved
 by the U.S. Probation Office . The defendant shall abide by the rules of any program and shall remain in treatment until
 satisfactorily discharged with the approval of the Court.

 The defendant shall provide the U. S. Probation Office with full disclosure of all financial records to include yearly income
 tax returns upon request. The defendant shall cooperate with the Probation Officer in the investigation of financial dealings
 and shall provide truthful monthly statements of his income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation
 or otherwise has the express approval of the Court. The defendant shall not encumber or liquidate interest in any assets
 unless it is in direct service of the Fine or Restitution obligation or otherwise has the express approval of the Court.

 The defendant shall participate in a mental health program for evaluation and/or treatment as approved by the Court after
 receiving a recommendation by the Probation Office. The defendant shall remain in treatment until satisfactorily discharged
 with the approval of the Court.

 The defendant shall participate in a program aimed at obtaining a GED, learning a vocation, or improving the defendant's
 literacy, education level, or employment skills in order to develop or improve skills needed to obtain and maintain gainful
 employment. The defendant shall remain in any recommended program until completed or until such time as the
 defendant is released from attendance by the probation officer.

 Payment of the Restitution and the Special Assessment is a condition of Supervised Release and the defendant shall
 satisfy the amount due in monthly installments of not less than $50.00.
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5   Criminal Monetary Penalties

.DEFENDANT:
     _.
            SHAWN MALIEK GALE
                                                                                                                Judgment - Page       6    of        7

 CASE NUMBER: DPAE2:19CR000149-001
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment             Restitution                  Fine                        AV AA Assessment*            NT A Assessment**
 TOTALS              $   400 .00              $ 4,214.34                 $   0.00                    $                            $



 D The determination ofrestitution is deferred until             -----
                                                                                . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'Il!ent, unless specified otherwise in
       the prioricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                   Total Loss***                       Restitution Ordered          Priority or Percentage
   U.S. District Court for distribution to:                                          $4,214 .34                  $4,214.34         100
   Citi Security and Investigative Services
   1 Penn's Way

   New Castle, DE 19720




TOTALS                                 $                     4,214.34                $                     4,214.34
                                                                                         -------'-----


liZl   Restitution amount ordered pursuant to plea agreement $ _4'-"
                                                                 ,2=---1'-4
                                                                          --c:...3-=--4..:..._______

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       liZl   the interest requirement is waived for the         D    fine    liZl    restitution.

       D the interest requirement for the            D fine          D restitution is modified as follows :

* Amy,_ Vickyi~4 Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
::Ju~tJc~ for v1ct1IDs of Trafficking Act of2015, Pub. L. No. 114-22.
     Fmdmgs for the total amount of losses <!fe required under Chapters I 09A, 110, 11OA, and 11 3A of Title 18 for offenses committed on
or after September 13 , 1994, but before Apnl 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6   Schedule of Payments
                                                                                                                Judgment    Page      7      of      7
'DEFENDANT: SHAWN MALIEK GALE
 CASE NUMBER: DPAE2:19CR000149-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     IZ'.i Lump sum payment of$ _3J_6j_~33 ___                    due immediately, balance due

                    not later than                                      , or
              □                                                          E, or    liZI   F below; or
                                                            D,
              Ill   in accordance with □ C,             □           □
                                                                                 DC,          □ D,or     D F below); or
 B     □ Payment to begin immediately (may be combined with
 C     D      Payment in equal      ____ _            (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence                        (e.g. , 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     □      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZl   Special instructions regarding the payment of criminal monetary penalties:
               The defendant shall make payments in the amount of $25.00 per quarter from any wages earned in prison in
               accordance with The Bureau of Prisons' Inmate Financial Responsibility Program. Any portion of the special
               assessment or restitution that is not paid in full at the time of release from imprisonment shall become a condition
               of Supervised Release and shall be paid at the rate of $50.00 per month to commence 30 days after release from
               confinement.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                        Joint and Several               Corresponding Payee,
       (including defendant number)                              Total Amount                       Amount                         if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payip.ents ~h~ll be aJ?plied _in the following ord~r: (1) <!Sse_ssment, (2) restitution princ\pal, (3) restitution interest, (4) AV AA assessment,
 (5) fine pnnc1pal, (b) fine interest, (7) community rest1tut1on, (8) JVTA assessment, (':I) penalties and (10) costs including cost of
 prosecut10n and court costs.                                                                              '                 '
